Citation Nr: 0304638	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches.  

2.  Entitlement to service connection for a right arm and 
hand disorder, claimed as secondary to the service-connected 
right finger disability.  

3.  Entitlement to an increased rating for the service-
connected post-traumatic arthritis, right 2nd metacarpal 
phalangeal (MCP) joint, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total compensation rating based on 
individual unemployability (a TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision by the RO.  

It is noted that the veteran failed to appear for a hearing 
at the RO scheduled before a Member of the Board in May 1998.  

In June 1998, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  





FINDINGS OF FACT

1.  There is objective evidence of record to show that, 
during his period of active service, the veteran was seen 
with complaints of headaches, among other symptoms, in 
connection with an upper respiratory infection and sinus 
difficulty; he was not treated for migraine headaches either 
in service or for many years following discharge from 
service; there is no competent evidence to show that the 
veteran's current migraine headaches are due to an injury or 
other event in service.  

2.  There is no convincing evidence to show that the veteran 
has a right hand and arm disorder that was present in service 
or for many years thereafter, was caused by any incident of 
service, or was the result of any service-connected 
disability.  

3.  The service-connected right 2nd MCP joint disability is 
shown to be manifested by localized pain, mild limitation of 
function related to weakened grip strength and easy 
fatigability, a grip that is not full, and muscle strength 
that is 4+/5 due to pain and a tendon contracture.  

4.  The veteran's sole service-connected disability is the 
right 2nd MCP joint disability, currently rated at 10 
percent; he has the equivalent of a high school education and 
work experience in a clothing store and as a gardener and a 
mail handler (which was not confirmed by the United States 
Postal Service), but is unemployed; his service-connected 
right 2nd MCP joint disability alone is not shown to prevent 
him from securing and following substantially gainful 
employment.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by migraine headaches 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The veteran is not shown to have a right arm and hand 
disability due to disease or injury that was incurred in or 
aggravated by service or proximately due to or the result of 
an established service-connected condition.  38 U.S.C.A. § 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right 2nd MCP joint 
disability are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5010, 5153, 5225 (2002).  

4.  The claim for a TDIU rating is denied.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West. 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1971 to February 
1973.  

A careful review of the service medical records shows that, 
on a May 1971 physical examination for enlistment purposes, 
the veteran was clinically evaluated as normal.  On a May 
1971 report of medical history, the veteran indicated that he 
had not had frequent or severe headaches.  

In December 1971, the veteran was seen twice with complaints 
of headaches and dizziness; the diagnosis was that of upper 
respiratory infection.  In February 1972, he complained of 
headaches, dizziness, tiredness, and a run down feeling; the 
impression was that of rule out sinus headache.  

In September 1972, the veteran was involved in an 
altercation.  Two weeks later he was hospitalized for an 
infection of the right index finger, the result of a human 
tooth puncture wound to the dorsum of the right hand, over 
the index knuckle, which required incision and drainage.  
After hospitalization, he required continuous treatment, to 
include physical therapy to get flexion back in the index 
finger.  

In a January 1975 decision, the RO granted service connection 
and assigned a 10 percent rating for posttraumatic arthritis, 
right 2nd metacarpophalangeal (MCP) joint.  The decision was 
based on service medical records and a December 1974 VA 
examination report.  

On the 1974 VA examination, the veteran complained of having 
right hand pain.  He reported that, when trying to use his 
right hand to any great extent or in cold weather, the region 
of the 2nd MCP joint became extremely painful and he was 
particularly impeded in using his index and middle fingers of 
the right hand.  It was noted that the veteran was right-
handed.  X-ray studies showed posttraumatic arthritis of the 
right 2nd MCP joint.  

At a March 1978 VA examination, the veteran complained that 
his right finger occasionally throbbed and became stiff and 
swelled in cold weather.  On examination, he was able to 
oppose his thumb to all fingers with excellent pinch.  X-ray 
studies of the right hand showed an irregularity of the 
articular aspect of the head of the 2nd metacarpal and of the 
base of the proximal phalanx of the index finger, with some 
para-articular sclerosis seen.  

The VA outpatient records show that, in September 1981, the 
veteran was seen for complaints of pain and swelling in the 
right hand.  X-ray studies of the right hand showed 
irregularity and narrowing of the joint space of the MCP 
joint of the index finger, probably due to old infection.  In 
October 1981, it was noted that there was a 20 degree lack of 
flexion of the MCP joint with marked crepitus and that the 
finger was shortened.   

The medical records from Barnert Memorial Hospital, dated in 
December 1987, show that the veteran complained of severe 
migraine for two days.  It was reported that he had a 
longstanding history of headaches.  

The VA records show that, in February 1992, the veteran 
complained of having right hand pain.  The diagnosis was that 
of status post trauma to the right index finger.  

In August 1992, the veteran was hospitalized for migraine 
headaches, personality disorder, and a questionable drug 
dependency.  The hospital discharge summary indicates a 
history of migraine headaches since the age of 11.  

The medical records from Barnert Memorial Hospital, dated in 
December 1993, show that the veteran complained of having 
migraine headaches.  The diagnosis was that of atypical 
migraine.  

The VA outpatient records dated in April 1994 show complaints 
of right hand pain, particularly the right 2nd MCP joint, 
with decreased range of motion.  The veteran claimed that his 
condition had worsened over the years.  It was noted that X-
ray studies taken in February 1992 showed severe degenerative 
joint disease of the joint with some fusion.  Repeat X-ray 
studies in April 1994 showed degenerative changes at the 2nd 
MCP joint with mild ventral subluxation, considered post-
traumatic arthritis.  

In an April 1994 statement, a VA doctor indicated that the 
veteran had severe degenerative joint disease of the 2nd MCP 
joint, with bones grinding against each other, leaving the 
veteran with a non-functional, shortened 2nd finger.  The 
doctor stated that the condition would progress in the future 
and that the veteran would need a fusion of his joint to 
relieve the pain.  

In letters received in March and May 1994, the veteran 
indicated his intention to file a claim for disability 
benefits concerning headaches that he alleged were incurred 
in service.  He stated that he could barely work due to his 
condition.  In a similar letter, received in April 1994, the 
veteran requested information on how he could file a claim 
for increased benefits due to his service-connected right 
finger disability.  

The medical records from Holy Name Hospital, dated in March 
and June 1994, show that the veteran complained of headaches 
and severe migraines.  The impression was that of acute 
exacerbation migraine.    

In June 1994, the RO received the veteran's claims of an 
increased rating for his service-connected right finger 
disability and service connection for a right hand and arm 
disability as secondary to his service-connected finger 
disability.  He stated that he worked for the postal service 
and had a difficult time casing mail due to his finger 
injury.  He stated that his finger had shortened and that 
there was no strength in his right hand.  

In July 1994, the RO received the veteran's claim of service 
connection for migraine headaches, alleged to have begun in 
service in 1972.  He further claimed that he had to leave his 
job with the Post Office due to his headaches and that it was 
very difficult to maintain a job due to his problem.  He 
stated that he was presently unemployed.  

In a July 1994 statement, a VA doctor indicated that the 
veteran, while in the military in 1972, started suffering 
from severe migraine headaches.  The doctor stated that the 
veteran had been tried on several drug regimens, with lack of 
success in some and partial success in others.  

At an October 1994 RO hearing before a local Hearing Officer, 
the veteran testified that he was given different prognoses 
for his right index finger disability; that he was always in 
pain, particularly in the right arm up to the shoulder; that 
he had problems with grip and grasp; that he could do nothing 
without his right hand hurting; that more than one joint in 
his right hand was affected; that he never had problems with 
migraines prior to service, but may have had some sinus 
headaches; that he treated his headaches with over-the-
counter medication until he sought treatment from a 
neurologist, Dr. Chodosh, in 1978; and that he was neither 
employed nor employable.  

At the hearing, the veteran filed an application for 
increased compensation based on unemployability.  He reported 
that he was last employed at a clothing store from January 
1991 to January 1992 and, prior to that, at the Postal 
Service as a mailman from 1978 to 1986.  He claimed that he 
became too disabled to work beginning in January 1991 due to 
his right hand disability and migraines.  He claimed that he 
left his last job due to his disabilities and that, since he 
became too disabled to work, he had tried to obtain 
employment.  He reported that he had a high school education 
and had not had any other education and training either 
before or since he became too disabled to work.  

In an October 1994 letter, the veteran asserted that he had 
headaches prior to service, due to colds, flu and sinus 
trouble.  He claimed that the headaches were not migraines 
and he was able to function.  He stated that, in contrast, 
the headaches that began in service were different and 
totally disabled him.  In another October 1994 letter, the 
veteran indicated that he had problems finding and holding a 
job due to his medical condition.  

On an October 1994 VA neurologic examination, it was noted 
that the veteran had recurrent headaches ever since the age 
of 11.  After an examination, he was diagnosed with migraine 
headaches.  

On an October 1994 VA orthopedic examination, the veteran 
reported a history of receiving a cut over his 2nd MCP joint 
that became infected with cellulitis.  He reported that the 
cellulitis was also "up in his arm."  He complained 
presently that his 3rd MCP joint was also painful and that 
his hand and wrist bothered him some lately.  

On examination, the 2nd MCP joint showed palpable and 
auditory crepitus.  It was exquisitely tender.  There was no 
warmth.  The veteran would not allow an examination of the 
joint to determine if it was swollen or not, but visibly it 
was not.  

Regarding the 1st, 3rd, 4th, and 5th MCP joints, there was no 
swelling, warmth, tenderness, or crepitus.  They all had full 
range of motion.  The 3rd and 4th proximal interphalangeal 
(PIP) and distal interphalangeal (DIP) joints, and the 1st IP 
joint, were normal.  The wrist had no swelling, warmth, 
tenderness, crepitus, or effusion.  X-ray studies of the 
right hand showed soft tissue swelling with dislocation of 
the 2nd MCP joint.  The diagnoses were those of degenerative 
joint disease of the right 2nd MCP joint and normal 
examination of all other joints in the right hand and wrist.  

In January 1995, in response to a request, the RO received a 
note from the United States Postal Service, indicating that 
it had never employed the veteran.  

In a January 1995 decision, the RO denied service connection 
for migraine headaches and for a right arm and hand disorder, 
claimed as secondary to the service-connected right finger 
disability; denied an increased rating for the service-
connected post-traumatic arthritis, right 2nd metacarpal 
phalangeal (MP) joint; and denied a TDIU rating.  

In a June 1995 statement, the veteran asserted that he 
suffered constant pain due to degenerative joint disease in 
his right hand.  He stated that he had lost jobs due to his 
injury.  He also claimed that there was "tightness" going 
up his right arm from the injury.  

The VA outpatient and inpatient records, dated from August 
1992 to April 1997, indicate that the veteran received 
treatment in the neurology clinic for migraine/tension 
headaches.  

An August 1994 outpatient record indicates a report of a 20-
year history of migraine headaches, and a September 1994 
outpatient record indicates a report of a history of 
migraines since 1971-1972.  The records also indicate that 
the veteran developed an addiction to headache pain 
medication (Percocet) and was hospitalized for drug 
detoxification in March 1997.  

A note in the record indicates that the veteran failed to 
appear for VA orthopedic examinations that were scheduled for 
April 1997.  

In May 1998, the veteran was scheduled to appear for a 
hearing at the RO before a Member of the Board, but failed to 
appear.  

In June 1998, the Board remanded the case to the RO for 
additional development.  

In June 1998, the RO verified with the post office in 
Westwood, New Jersey the correct street address of the 
veteran.  

In a June 1998 letter, the RO requested the veteran to 
furnish information concerning the treatment of his claimed 
disabilities.  

In a July 1998 letter, the veteran indicated that he had been 
homeless on and off for the past year.  He asserted that he 
had been experiencing migraine headaches since 1971, along 
with clonicotonic seizures, and was therefore completely 
unemployable.  

As regards the claims pertaining to his right upper 
extremity, he stated that they had worsened.  He furnished 
the names of private medical providers (from whom the RO 
subsequently requested treatment records).  

In September 1998, the medical records from H. Louis Chodosh, 
M.D., dated from March 1978 to July 1994, were received.  In 
a July 1994 letter, the doctor indicated that the veteran was 
first seen as his patient in March 1978 due to migraine, 
which reportedly began in his early teens.  He indicated that 
the veteran's treatment included hospitalizations and that a 
February 1985 cerebral concussion and occipital skull 
fracture sustained in an auto accident aggravated his 
headaches.  

The doctor stated that the veteran was last examined by him 
in December 1986 at which time his headaches had persisted.  
The treatment records from the doctor report that the 
veteran's history of migraine dated, variously, to age 11, 
12, and 14.  

In September 1998, medical records from Hackensack Medical 
Center, dated from March 1998 to July 1998 were received, 
indicating that the veteran was seen in the emergency room on 
six different occasions complaining of headaches.  

In response to a June 1999 RO request, records from the 
Social Security Administration were received, indicating an 
award, dated in September 1998, for disability benefits on 
the basis of a primary diagnosis of migraine and a secondary 
diagnosis of epilepsy.  

In a September 1998 statement, Mary McLarnon, M.D., indicated 
that the veteran was a former gardener and postal worker, 
with migraine, seizure disorder, and psychiatric illness.  
She noted that there were abundant reports from treating 
doctors in the file to document very frequent occurrences of 
severe migraine and treatment for such, since the 1970s.  She 
noted that the veteran's doctor, Dr. Maker, indicated that 
the migraine headaches occurred several times per week.  

An August 1998 letter from H. Maker, M.D., indicates that the 
veteran had been followed at the Bergen Regional Medical 
Center neurology clinic for five years and that he had 
suffered from migraine type headaches for many years.  

The medical records in the Social Security file from Bergen 
Regional Medical Center show treatment for migraines.  These 
records include an August 1992 report, indicating the onset 
of migraine headaches at 9 years of age; a February 1996 
record, indicating that the veteran appeared to function and 
hold "odd jobs" despite his affliction and medication 
dependence; and a September 1996 record, relating that the 
veteran had been on oxycodone for more than 20 years.  

Also noted in the file is a psychiatric evaluation conducted 
in May 1998, wherein it was reported that the veteran resided 
with a "friend" who was actually the mother of his two 
children and that he had been at that address (i.e., a street 
address in Westwood, New Jersey) for about 10 years.  

On a June 1999 VA neurologic examination, the veteran 
reported a history of migraine headaches since 1972, having 
begun one day when he had a severe, unilateral throbbing 
headache.  He reported headaches about two to three times per 
week, either left side or right side of the frontal and 
temporal region, throbbing and associated with blurred 
vision, photophobia, and nausea.  He stated that they lasted 
from hours to days.  He indicated that he currently took 
medications of Imitrex and Percocet, and also Verapamil and 
Depakote.  

The veteran denied having a history of any head trauma.  He 
stated that his headaches were not much relieved by his 
current medications.  It was noted that he was unemployed.  
Following an examination, the examiner diagnosed him with 
migraine headaches, etiology unknown.  It was noted that the 
veteran was being followed up by a private neurologist.  

In a July 1999 statement, the veteran indicated that the 
headaches he experienced prior to service were not the type 
of headache he after he entered service.  He stated that he 
had mild sinus headaches since childhood but that, while in 
service, he developed headaches that were accompanied by 
vomiting, irritation at bright lights, and throbbing on one 
side of the head.  

On a July 1999 VA orthopedic examination, the veteran 
reported a history of a right hand injury in 1972.  He stated 
that he sought medical attention a few days later when his 
right arm began swelling, and that he was then admitted to 
the hospital where he underwent a surgical procedure for 
cellulitis of his right hand and arm.  

He presently complained of numbness of the medial aspect of 
the right forearm.  He also stated that he could not bend his 
right finger completely.  He indicated that he had to quit a 
post office job because he was unable to case the mail 
quickly enough due to his right hand problem.  He stated that 
the pain in his knuckle was constant and that his arm ached 
mostly at night.  He used a heating pad and medication for 
the pain.  He complained of a cracking sensation in the right 
index finger.  

He stated that his right hand problem had progressively 
worsened through the years, and that he increasingly used his 
left hand, although he was right-handed.  It was reported 
that he had severe pain with lifting, and was unable to tie 
his shoes, write for long periods, or use hand tools for more 
than four or five minutes.  

On examination, the veteran reported decreased sensation in 
most of the right forearm and hand in no specific dermatomal 
distribution.  The right index finger appeared shorter than 
the left index finger, measuring 3 3/4 inches to 4 1/4 inches.  
The wrist had full and painless range of motion.  There was a 
negative Tinel's sign.  

Passively, the veteran had full extension of the finger.  At 
the DIP and PIP joints, there was slightly decreased grip 
strength.  There was no palmar atrophy or heat appreciated.  
There was slightly decreased strength in the biceps on the 
right.  Triceps muscles were intact bilaterally.  Triceps and 
biceps reflexes were 2+ bilaterally.  

The right index finger appeared to be slightly swollen, as 
was the right middle finger on the palmar aspect.  On the 
right index finger on the dorsal surface, there was a scar 
noted.  The radial pulses were intact.  X-ray studies of the 
right hand and wrist showed degenerative change of the right 
index finger with deformity and subluxation at the level of 
the MCP joint, and with a bony fragment adjacent to the 
metacarpal head, most likely secondary to old trauma and 
similar to prior X-ray study done in October 1994.  

The VA examination diagnoses were those of history of human 
bite, right index finger, with scar; history of cellulitis, 
right hand/arm; joint deformity, right index finger at MCP 
joint with localized pain and mild limitation of function, 
related to weakened grip strength and easy fatigability, 
otherwise no limitation of motion of the right index finger 
appreciated; and degenerative changes of the right index 
finger with bone fragment consistent with old trauma.  

In a September 1999 letter, the veteran indicated that he had 
not been able to receive some of the correspondence that the 
RO has sent him due to the fact that he was homeless and 
staying in shelters and other places.  He stated that he 
realized that obtaining information and evidence for his 
claims was not a "one way street."  

In a November 1999 letter, Robert Fafalak, M.D., indicated 
that the veteran had been under his care for the past four 
years, complaining of pain in his hand and proximal forearm.  
He stated that the veteran could not grip well due to pain 
and weakness in his hand and arm, which had progressively 
been worsening over the past one to two years and which dated 
back to an infection sustained many years ago.  

On examination, the veteran had marked deformity of his MCP 
joint of his right hand with a contracture deformity of the 
extensor tendon.  His grip was not full, and muscle strength 
was 4+/5 due to pain and the contracture.  Severe pain was 
elicited upon palpation of the MCP joint, and also 
demonstrated upon examining the extensor tendons proximally.  
X-ray studies of the hand showed severe degenerative 
arthritis of the MCP joint with complete obliteration of the 
joint space.  

Dr. Fafalak felt that the veteran was permanently disabled 
due to his inability to use his hand secondary to the above-
mentioned pain and deformity.  He also opined that the 
veteran was impaired in using his arm as well, due to the 
contracture of his extensor tendons which had caused a severe 
chronic tendonitis in his proximal arm.  

In a March 2000 statement, the veteran reiterated that the 
headaches that developed in the service were different from 
the ones that he experienced as an adolescent.  

A note in the record indicates that the veteran failed to 
appear for a VA orthopedic examination that was scheduled for 
May 2000.  It was also noted that he was mailed a letter 
regarding the appointment and that there was no phone listing 
for him.

In a June 2000 letter to his Senator, the veteran indicated 
that over the past four years his hand had increasingly 
become worse, especially with pain, and that he was unable to 
hold a postal job due to the weakness of his right hand and 
arm.  He stated that he then tried working a menial job like 
pumping gas but that it too was difficult to do.  He 
indicated that he lived in shelters and wherever he could.  

In a July 2000 letter, the veteran apologized for missing his 
May 2000 appointment and requested to be rescheduled for the 
missed VA examination.  He added that his hand and knuckle 
were constantly painful and that his index finger was 
swollen, as was the other fingers of his hand.  

In an August 2000 letter, the RO informed the veteran that he 
was being rescheduled for another VA examination and would be 
notified of the time and date to report.  He was informed 
that if he failed to report for the VA examination, there 
would be insufficient evidence to make a determination in his 
claim.  

A note in the record indicates that the veteran failed to 
appear for a VA orthopedic examination that was scheduled for 
August 2000.  It was noted that the veteran had canceled an 
appointment for the mid part of the month and then did not 
report for a rescheduled appointment at the end of the month.  

An October 2000 letter from the Social Security 
Administration indicates that the veteran was awarded 
disability benefits, with payment beginning December 1999.  

In a December 2000 statement, the veteran's representative 
indicated that the veteran was homeless.  (Enclosed was a 
letter, dated in November 2000, from St. Paul's Emergency 
Men's Shelter in Paterson, New Jersey, indicating that the 
veteran had been a resident there since September 2000.)  The 
representative also provided the veteran's mailing address as 
a street address in Westwood, New Jersey, where all previous 
correspondence from the RO had been sent.  

A note in the record indicates that the veteran failed to 
appear for VA general medical and orthopedic examinations 
that were scheduled for January 2001.  It was noted that the 
veteran had no phone and that a letter was mailed to him in 
December 2000 regarding the appointment.

In a February 2001 letter (mailed to St. Paul's Emergency 
Men's Shelter in Paterson, New Jersey), the RO informed the 
veteran that he was being rescheduled for another VA 
examination and would be notified of the date and time to 
report.  He was informed that if he failed to report to this 
VA examination, there would be insufficient evidence to make 
a determination in his claim.  

A note in the record indicates that the veteran failed to 
appear for VA general medical, orthopedic, and neurologic 
examinations that were scheduled for February 2001 and March 
2001.  It was noted that the veteran had no phone and that 
letters were mailed to him in February 2001 and March 2001 
regarding the appointments.

In a letter to his representative, postmarked in May 2001, 
the veteran indicated that he had been homeless for the last 
six to eight months.  He desired that the RO should be 
informed of this.  The envelope, in which the letter was 
sent, was pre-printed with the name of Bergen Regional 
Medical Center and its address in Paramus, New Jersey.  

Subsequently, in May 2001, the RO contacted the Medical 
Center in an attempt to discern the veteran's current mailing 
address.  The Medical Center responded with records to 
indicate that the veteran had been hospitalized there for 
nine days with opioid dependence with physiologic dependence, 
opioid-induced mood disorder, depressive disorder, and 
antisocial personality disorder, and that his mailing address 
was listed as a street address in Westwood, New Jersey (to 
which most of the previous correspondence from the RO had 
been sent).  

In June 2001, the veteran's representative submitted a letter 
from the veteran, indicating that he had relocated to Austin, 
Texas.  His full address was furnished.  

In the latter part of June 2001, the veteran's representative 
submitted a statement, indicating that the veteran's new 
address was a post office box in Westwood, New Jersey.  The 
representative indicated that the veteran was willing to 
report to any necessary examination.  (A letter dated in late 
June 2001 from the veteran to the President also indicates 
the Westwood post office box as his mailing address.)  

In a July 2001 letter (mailed to the post office box in 
Westwood, New Jersey, that was furnished by the 
representative), the RO informed the veteran that he was 
being rescheduled for another VA examination and would be 
notified of the date and time to report.  He was informed 
that if he failed to report to this VA examination, there 
would be insufficient evidence to make a determination in his 
claim.  

In another July 2001 letter, the RO informed the veteran 
about the Veterans Claims Assistance Act of 2000 (VCAA) and 
about its duties under the Act, specifically its duty to 
notify him about his claim and its duty to assist him in 
obtaining evidence for his claim.  He was also informed that 
he would be notified of the time and place of a VA 
examination that was being scheduled for him.  

In a September 2001 letter, the veteran's representative 
stated that the veteran's correct mailing address was the 
post office box in Westwood, New Jersey, which it previously 
gave in June 2001.  

In a November 2001 decision, the RO granted nonservice-
connected pension benefits, based on the records received 
from the Social Security Administration.  

A note in the record indicates that the veteran failed to 
appear for VA general medical and orthopedic examinations 
that were scheduled for August 2001.  It was noted that the 
veteran had no phone listing and that a letter was mailed to 
him in late July 2001 at his last known address.

In an August 2001 letter (mailed to his post office box in 
Westwood, New Jersey), the RO informed the veteran that his 
letter to the President had been referred to it.  The RO 
informed him that it had requested that he undergo a VA 
examination and that it had sent him a letter in July 2001 
regarding The Veterans Claims Assistance Act of 2000.  

The RO stated that it had learned that he failed to report 
for his examination and, to that date, had not received a 
response from him concerning his desire to reschedule his 
examination.  The RO requested that he indicate, on a form 
provided to him, whether he was willing to report for his 
examination.  The veteran did not respond.  (It is noted 
that, in November 2001, the veteran did submit a completed VA 
form, Declaration of Status of Dependents, and his mailing 
address was listed as his Westwood post office box).  

In July 2002 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA) and about its 
duties under the Act, specifically its duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim (which was identified as his TDIU 
rating claim).  

The RO also requested the veteran to clarify a request for a 
hearing, submitted by him earlier.  He did not respond.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in January 1995, April 1995, and September 
1997), Statements of the Case (in April 1995 and February 
2000), Supplemental Statements of the Case (in September 
1997, February 2000, and February 2002), and in letters sent 
to the veteran in July 2001 and July 2002, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers, and the Social Security 
Administration).  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing before a local hearing officer at 
the RO in October 1994, and before a Member of the Board at 
the RO in May 1998, for which he failed to appear.  It is 
also noted that the RO, in July 2002, questioned the veteran 
about another request for a hearing before a Member of the 
Board at the RO, but he failed to respond to that inquiry.   

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A 
(West. 2002).  

The impact of the veteran's failure to report for numerous VA 
examinations deemed necessary will be further discussed 
hereinbelow.  


A.  Service Connection

Initially, the Board notes that it remanded the case to the 
RO in June 1998 in part to afford the veteran a VA 
examination to determine the etiology of his claimed migraine 
headaches.  He reported to a June 1999 examination, but such 
examination was inadequate.  

The RO attempted to reschedule him for an examination, but 
the veteran failed to report for scheduled neurologic 
examinations in February and March 2001.  

Additionally, as a result of the enactment of the VCAA in 
2000, VA was obligated to assist the veteran in developing 
his secondary service connection claim of a right hand and 
arm disorder.  

The RO attempted to schedule the veteran for an examination, 
but the veteran failed to report for scheduled orthopedic 
examinations in January 2001, February 2001, March 2001, and 
August 2001 (in addition to the orthopedic examinations 
scheduled, prior to the enactment of VCAA, in May 2000 and 
August 2000).  

The duty to assist the veteran is not a one-way street, and 
the veteran has failed to a great extent to cooperate in the 
development of his claims.  Olsen v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  The 
Board recognizes that the veteran, for a significant period 
during the pendency of this appeal, has been homeless, but 
the RO has gone to great lengths to obtain the veteran's 
correct mailing address, contact him in regard to his claims, 
and provide him with many opportunities for examinations.  

The veteran, himself, in a September 1999 letter acknowledged 
that obtaining information and evidence for his claims was 
not a "one way street."  As the present claims of service 
connection and secondary service connection involve initial 
claims for compensation, the Board has reviewed the claims 
based on the evidence which is of record.  38 C.F.R. § 3.655.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his current migraine headaches 
began in service and that he has a right hand and arm 
disorder which was attributable to his service-connected 
right 2nd MCP joint disability.  

It is noted that, hereafter, any reference to a right hand 
disorder is distinguished from the veteran's service-
connected right index finger disability.  

A careful review of the service medical evidence shows that 
there were no complaints, clinical findings, or diagnosis of 
a right hand and arm disorder.  

Regarding headaches, the veteran was seen with a few 
complaints of headaches, among other symptoms.  However, the 
headache complaints were made in connection with an upper 
respiratory infection (on two occasions) and sinus difficulty 
(on one occasion).  There was no diagnosis of migraine 
headaches.  

Thereafter, the medical evidence shows that the veteran was 
not treated for either migraine headaches or for a right hand 
and arm disorder for many years following his February 1973 
discharge from service.  

As for the migraine headaches claim, private medical records 
show that he was treated for migraine headaches by Dr. 
Chodosh beginning in March 1978.  In December 1987, he 
complained of migraine, and it was reported that he had a 
longstanding history of headaches (there was no indication 
when such history began).  

The medical records from VA and private sources, beginning in 
1992, reflect ongoing treatment for migraine headaches and 
indicate that the veteran had a history of headaches or 
migraine headaches starting as early as the age of 9.  In 
July 1994, a VA doctor dated the onset of the veteran's 
headaches to service.  

However, the basis for the doctor's opinion is not clear from 
the evidence.  Moreover, in VA outpatient records in August 
and September 1994, it was reported that the veteran had a 
history of migraines dating back to the period of 1971-1972.  
The basis for this report is also unclear.  It appears that 
it was based on the veteran's self-reported history.  

Additionally, Dr. Chodosh, in a July 1994 letter, indicated 
that the veteran's migraine  reportedly began in his early 
teens, but the basis for such report is not clear.  

Unfortunately, a June 1999 VA examiner's opinion was 
inconclusive, stating that the etiology of the veteran's 
migraine headaches was unknown, and the veteran failed to 
appear for a subsequent VA examination that might have 
clarified such etiology.  

Therefore, on the evidence of record, which reflects no 
migraine headaches in service or for many years thereafter, 
the Board finds that migraine headaches were not incurred in 
service.  

Furthermore, the Board finds that headaches were not 
aggravated during service.  The veteran claims that he had a 
history of headaches prior to service, which he characterized 
as mild and possibly related to sinus difficulty.  At 
enlistment into service, the veteran indicated on a medical 
history form that he had not had severe or frequent 
headaches.  

During service, he was treated on three occasions with 
complaints that included headaches, including one occasion 
that involved sinus difficulty.  He was thereafter not 
treated for headaches for many years following service.  Such 
evidence demonstrates that, even if he had a history of 
headaches prior to service, as suggested by VA and private 
treatment sources beginning in the 1990s, such headaches were 
not shown to have undergone an increase in severity during 
service.  

As noted, the veteran did not report for a VA examination 
that might have clarified the etiology of his migraine 
headaches.  The Board thus concludes that migraine headaches 
were not aggravated during service.   

As for the right hand and arm disorder claim, VA medical 
records show that in 1981 the veteran was seen with 
complaints of pain and swelling in the right hand, and there 
were objective findings that pertained to the MCP joint of 
the index finger.  

Then, beginning in February 1992 at the VA, the veteran 
complained of right hand pain and stated that his right hand 
condition had worsened over the years, with weakness and pain 
up into the right arm.  On an October 1994 VA examination, 
there was a normal examination of all joints in the right 
hand (except the service-connected 2nd MCP joint) and wrist.  

On a July 1999 VA examination, he was diagnosed with history 
of cellulitis, right hand/arm.  In November 1999, Dr. Fafalak 
opined that pain and weakness in the veteran's hand and arm 
dated back to an infection sustained many years ago.  He also 
stated that the veteran's right arm was impaired due to the 
contracture of his extensor tendons, causing tendonitis in 
the proximal arm.  

The bases for Dr. Fafalak's medical findings are not clear.  
Unfortunately, the veteran failed to appear for a subsequent 
VA examination that would have clarified the diagnosis of any 
right hand and arm disorder and provided an opinion regarding 
the relationship between the veteran's service-connected 
right index finger disability and any right hand and arm 
disorder.  

Additionally, it appears that Dr. Fafalak's opinion, other 
than lacking any medical reasons for linking the veteran's 
current right hand and arm impairment to an infection and 
apparently to the right 2nd MCP joint disability, is vague 
and not based on a review of the veteran's service and post-
service medical record.  

As such, it has very limited, if any, probative value with 
regard to the secondary service connection claim.  What value 
it may have is outweighed by the medical records in service 
and for many years thereafter relating to the right 2nd MCP 
joint disability, which do not reflect complaints or 
objective findings pertaining to the right hand and arm.  

A comprehensive VA examination, to review the veteran's 
entire medical record and history, would be necessary to 
furnish a definitive opinion on the etiology of the right 
hand and arm disorder.  

In sum, the post-service VA and private medical records do 
not offer convincing evidence that the veteran has currently 
diagnosed migraine headaches that are related to or 
aggravated during service; or that the veteran has a 
currently diagnosed right hand and arm disorder that is 
related to service, to any incident therein, or to any 
established service-connected disability.  

The etiological opinions given by VA doctors and Dr. Fafalak, 
in regard to headaches and a right hand and arm disorder, are 
based in principal part, as far as can be determined, on the 
veteran's own reported and unsubstantiated history.  For 
example, it is not shown by the service or immediate post-
service records that the veteran suffered migraine headaches 
or a right hand and arm disorder that progressively worsened 
over the years since an infection.  As such, the etiological 
opinions lack any probative value.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  

As noted hereinabove, the veteran failed to report for VA 
examinations that were deemed necessary by the Board in its 
June 1998 remand and following enactment of the VCAA in 2000.  
Although he appeared for a VA neurologic examination in June 
1999 and a VA orthopedic examination in July 1999, the 
results of these examinations were inconclusive as regards 
the issues of etiology.  

The veteran was thus scheduled for additional VA examinations 
in May 2000, August 2000, January 2001, February 2001, March 
2001, and August 2001.  The evidence received from such 
examinations would have concerned the etiology of the right 
hand and arm disorder and migraine headaches, and may have 
been in support of the veteran's claims.  

However, without such evidence, there is no convincing 
medical evidence in the record linking the post-service 
migraine headaches and the right hand/arm disorder with the 
veteran's service or his established service-connected right 
2nd MCP joint disability, and without such linkage there can 
be no service connection.  38 C.F.R. §§ 3.303, 3.310.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current migraine headaches and right hand and 
arm disorder were first shown years after service and have 
not been medically linked either to service or to any 
established service-connected disability.  

These conditions were not incurred in or aggravated by 
service, or due to any service-connected disability.  The 
preponderance of the evidence is against the claims for 
service connection for migraine headaches and a right hand 
arm disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Increased Rating

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for an 
increased rating; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran's post-traumatic arthritis, right 2nd 
MCP joint, is evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The veteran's service-connected disability involves one 
joint, the 2nd MCP joint of the right hand.  He is currently 
evaluated at the maximum rating (i.e., 10 percent) under the 
limitation of motion code for the index finger.  Under that 
code, Code 5225, a 10 percent rating is warranted for 
favorable or unfavorable ankylosis of the index finger.  

However, a note to Code 5225 provides that extremely 
unfavorable ankylosis is rated as amputation under diagnostic 
codes 5152 through 5156.  Under Diagnostic Code 5153, 
amputation of the index finger through middle phalanx or at 
distal joint warrants a 10 percent rating; amputation of the 
index finger without metacarpal resection, at PIP joint or 
proximal thereto, warrants a 20 percent rating; and 
amputation of the index finger with metacarpal resection 
(more than one-half the bone lost) warrants a 30 percent 
rating.  

After a careful review of the available medical evidence in 
the record, the Board finds that the veteran does not meet 
the criteria for a 20 percent rating under Code 5153.  

On the most recent VA examination in July 1999, the veteran 
was recognized to have a joint deformity at the MCP joint of 
the right hand; however, the objective findings in connection 
with that disability consist of localized pain and mild 
limitation of function related to weakened grip strength and 
easy fatigability.  

Otherwise, there was no limitation of motion of the right 
index finger.  Likewise, as reported by Dr. Fafalak in 
November 1999, the veteran's right index finger disability is 
manifested by a grip that is not full and muscle strength 
that is 4+/5 due to pain and a tendon contracture.  

The Board finds that the veteran has some degree of function 
in the service-connected affected joint, albeit limited, and 
that the medical findings do not equate with amputation of 
the index finger without metacarpal resection, at PIP joint 
or proximal thereto.  Thus, a 20 percent rating is not in 
order under Diagnostic Code 5153.  

Even when the evidence of pain on range of motion is 
considered, there is still no objective evidence of limited 
motion due to pain on use or during flare-ups to the extent 
required for a 20 percent rating under Code 5153.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It is evident from a review of the comments of the July 1999 
VA examiner, as well as Dr. Fafalak in November 1999, that 
such factors as pain on use were considered in their 
assessments of the veteran's right 2nd MCP joint disability.  

There is no other diagnostic code under which the veteran 
would be more appropriately evaluated.  

As noted hereinabove, the veteran last appeared for a VA 
orthopedic examination in July 1999.  However, he failed to 
appear for several subsequent orthopedic examinations 
scheduled in May 2000, August 2000, January 2001, February 
2001, March 2001, and August 2001, to assess the current 
nature of his service-connected disability.  

The evidence received from such examinations might have been 
in support of his claim, but without such evidence there is 
no convincing evidence at present to show that the veteran 
meets the criteria for the next higher rating (i.e., 20 
percent) under the rating schedule.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a service-connected right 
2nd MCP joint disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


C.  A TDIU Rating

The veteran contends that his service-connected right 2nd MCP 
joint disability prevents him from obtaining gainful 
employment.  He also alleges that he is unemployable due to 
migraine headaches.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's sole service-connected disability consists of a 
right 2nd MCP joint disability, which is currently rated as 
10 percent disabling.  He does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  Also, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record of evidence does not show that the veteran is 
unemployable based solely on his service-connected right 2nd 
MCP joint disability.  On his TDIU application, the veteran 
indicated that he was unable to engage in substantially 
gainful employment due to both a right hand disability and 
migraine headaches.  While there is medical evidence that the 
right 2nd MCP joint disability produced occupational 
impairment, there is no medical evidence to show that such 
disability alone led to claimed unemployability.  

The veteran maintained on his TDIU application that he left a 
job at the post office in 1986 and his last job in 1992 at a 
clothing store, due to his right hand condition and headaches 
and that he had tried to obtain employment since then (he 
later referred to a job pumping gas).  

The disability picture provided by VA and private records 
does not demonstrate that the veteran's right 2nd MCP joint 
disability, to the exclusion of all other medical disability, 
prevents him from obtaining and maintaining gainful 
employment.  

Other VA and private records in the file show that he has 
received treatment for other disabilities to include 
migraines, a seizure disorder, and drug dependence.  His 
award of Social Security disability benefits in 1998, was 
based on diagnoses of migraines and epilepsy.  

It appears from the record that nonservice-connected 
disabilities figure largely in functional limitations of the 
veteran that may preclude gainful employment.  However, such 
nonservice-connected disabilities may not be considered in 
support of the TDIU claim.  

The Board takes note of Dr. Fafalak's opinion in November 
1999, wherein he expressed that the veteran was permanently 
disabled due to the inability to use his hand secondary to 
right hand pain and deformity of the right MCP joint.  

While the doctor opined that the veteran was unable to use 
his hand, the objective findings that he reported -- a grip 
that was not full, muscle strength that was 4+/5 due to pain 
and a contracture, and severe pain upon palpation of the MCP 
joint -- does not suggest total functional loss with respect 
to the right hand.  

At any rate, the veteran was subsequently scheduled for VA 
examinations to assess the functional loss attributable to 
the service-connected right 2nd MCP joint disability, as 
distinguished from a right hand and arm disorder.  However, 
as noted previously, the veteran unfortunately failed to 
appear, and evidence received at the examination would have 
clarified the degree of impairment due solely to service-
connected disability.  

In short, the medical evidence does not show that the 
veteran's service-connected right 2nd MCP joint disability, 
alone or at all, has prevented him from obtaining 
substantially gainful employment.  Despite his claims to the 
contrary, his disability is not of a severity to prevent him 
from holding a job.  

The record also shows that the veteran reported on his TDIU 
claim that he had the equivalent of a high school education 
and most recently worked at a clothing store.  Also, Social 
Security records refer to work experience as a gardener.  
With his background and education, it cannot necessarily be 
concluded that the veteran is unemployable.  

After a review of the entire record, it is clear that there 
has been no convincing evidence submitted to support the 
position that the veteran would not be hired in a suitable 
form of gainful employment as a result of a his service-
connected disability.  Thus, the Board finds that the 
criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for migraine headaches is denied.  

Service connection for a right arm and hand disorder, as 
secondary to the service-connected right finger disability, 
is denied.  

An increased rating for the service-connected post-traumatic 
arthritis, right 2nd metacarpal phalangeal (MP) joint, is 
denied.  

A total compensation rating based on individual 
unemployability is denied.  


		
	STEPHEN L. WILKINS
Veterans Law Judge,
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

